The judgment of the court was pronounced by
King, J.
The plaintiff sues for the recovery of certain articles of moveable property, alleged to be in the possession of the defendant. The defendant first excepted that the plaintiff’s petition did not sufficiently set forth the cause of action, and was defective in not having averred the time, place, and manner of his taking possession of the effects claimed. This exception was overruled, and the defendant pleaded the general issue, and the prescription of three years. A judgment was rendered against him, from which he has appealed.
The judge did not, in our opinion, err, in overruling the defendant’s exception. The averments that the defendant took illegal possession of the objects claimed, and continued to withhold them wrongfully, are sufficiently distinct and explicit to put the defendant upon his defence, if any he had to oppose to the action.
In order to establish his title to the property by the prescription pleaded, it was incumbent on the defendant to show that he had possessed as owner, by a just title, and in good faith, during the time required by law, in which he has failed. C. C. art. 3472. A short time previous to the institution of this suit, he acknowledged that the property claimed was in his possession, that it belonged to the plaintiff, and that he was ready to surrender it upon being reimbursed a sum of money which ho alleged was due to him by the plaintiff.
*998'Thus, from his own admission, his possession was not that of owner, and he ^aS ne*t'lei’ avei'red nor proved that he holds the property in virtue of any title which authorises him to detain it until his alleged claim against the plaintiff shall have been paid; nor, indeed, has he shown the existence of any debt due to him by the plaintiff. Judgment affirmed.